Per Curiam.
The title of the. Bristols, two of the lessors 6% the plaintiff, cannot be affected by the two deeds, previously executed to Jehiel Day, for the same premises, because neither of those deeds were recorded; .and it does not appear that the Bristols purchased,, with notice, or knowledge of those prior, *454deeds to Day ; and explicit proof of such notice, or knowledge,. is indispensable to supply the defect of a prior registry. Without such evidence-, the deed first registered must'prevail against a previous unregistered deed, or the statute, requiring the registry of those deeds, would be nugatory. But it appears from the case, that on the 22d of March, 1808, the defendant had purchased from one Abraham Bell, the whole of this lot, and that he was in possession of the premises in question, under that deed, at the dates of the two deeds to- the Bristols. It is,, therefore, evident, that the defendant entered and possessed under BelPs deed to him. This was an original entry, under colour of title, sufficient to make it a possession and- holding adverse to the title of Williams and his wife, and prevents the operation of the deeds given by them to the Bristols ; and having thus entered, and improved a part of the lot, with a claim to the whole, under this deed, he must be deemed in adverse possession of the whole lot.
If an adverse possession of part, with a claim of title to the whole lot, for twenty years, would bar the action of ejectment% and we have so decided in Jackson, ex dem. Putnam and others, v. Bowen, (1 Caines, 358.,) then it will hardly be questioned, but that the existence of this possession will destroy the operation of the de,eds given to the Bristols. at the time; nor can the manner it was originally obtained by Bell, change the character of the possession; because the defendant held under q, deed in fee, and claimed the whole, in virtue of that deed.. Whether the person who sold to him had purchased the naked possession, or not, cannot avail. The lot was held and possessed adversely, at the date of those deeds, and that is sufficient. They must be deemed inoperative and void.
Judgment for the defendant..